        Case 4:19-cv-00007-BSM Document 1 Filed 01/03/19 Page 1 of 12




                     IN THE UNITED STATES DISTRICT COURT      JAN O3 20\9
                         EASTERN DISTRICT OF ARKANSAS
                               WESTERN DIVISION        JAMES w-;,;,flMACK. CLERK
                                                                            By:                    DEP CLERK

CHRIS PRESSLER, Individually and on                                                    PLAINTIFF
behalf of All Others Similarly Situated


vs.                                  No. 4:19-cv-      T - J3.5M
ENVIRONMENTAL SERVICES COMPANY, INC.                                                 DEFENDANT


                  ORIGINAL COMPLAINT- COLLECTIVE ACTION


      COMES NOW Plaintiff Chris Pressler, individually and on behalf of all others

similarly situated, by and through his attorneys Chris Burks and Josh Sanford of Sanford

Law Firm, PLLC, and for his Original Complaint-Collective Action ("Complaint") against

Defendant Environmental Services Company, Inc. ("Defendant"), and in support thereof

he does hereby state and allege as follows:

                        I.        PRELIMINARY STATEMENTS

      1.     This is a collective action brought by Chris Pressler ("Plaintiff'') on behalf of

himself and on behalf of field technicians and other similar positions employed by

Defendant at any time within a three-year period preceding filing of this Complaint.

      2.     Plaintiff brings this action under the Fair Labor Standards Act, 29 U.S.C. §

201, et seq. ("FLSA") and the Arkansas Minimum Wage Act, Ark. Code Ann. § 11-4-201,

et seq. ("AMWA") for declaratory judgment, monetary damages, liquidated damages,

prejudgment interest, and costs, including a reasonable attorney's fee as a result of
                                                         This case assigned to District Judge   .M,Uer
                                                         and to Magistrate Judge    __..DllW:&1..~(J~----
                                              Page 1 of 12
                   Chris Pressler, et al. v. Environmental Services Company, Inc.
                             U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_
                              Original Complaint - Collectlve Action
        Case 4:19-cv-00007-BSM Document 1 Filed 01/03/19 Page 2 of 12




Defendant's failure to pay Plaintiff and other field technicians and similar positions

overtime compensation for hours worked in excess of forty (40) hours per week.

       3.      Upon information and belief, for at least three (3) years prior to the filing of

this Complaint, Defendant has willfully and intentionally committed violations of the FLSA

as described, infra.

                            II.        JURISDICTION AND VENUE

       4.     This action is brought by Plaintiff on behalf of himself and all others similarly

situated against Defendant for violations of the FLSA 29 U.S.C. § 201, et seq. and the

AMWA, Ark. Code Ann.§ 11-4-201, et seq.

       5.     The United States District Court for the Eastern District of Arkansas has

subject matter jurisdiction over this suit under the provisions of 28 U.S.C. § 1331 because

this suit raises federal questions under the FLSA.

       6.     The acts complained of herein were committed and had their principal effect

against the named Plaintiff herein within the Western Division of the Eastern District of

Arkansas; therefore, venue is proper within this District pursuant to 28 U.S.C. § 1391.

       7.      This Complaint also alleges AMWA violations, which arise out of the same

set of operative facts as the federal cause of action; accordingly, this state cause of action

would be expected to be tried with the federal claim in a single proceeding. This Court

has pendent jurisdiction over Plaintiff's AMWA claims pursuant to 28 U.S.C. § 1367(a).

                                     Ill.       THE PARTIES

       8.      Plaintiff repeats and re-alleges all the preceding paragraphs of this

Complaint as if fully set forth in this section.


                                                  Page 2 of 12
                       Chris Pressler, et al. v. Environmental Services Company, Inc.
                                 U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_
                                  Original Complaint - Collective Action
          Case 4:19-cv-00007-BSM Document 1 Filed 01/03/19 Page 3 of 12




       9.     Plaintiff is a resident and citizen of Faulkner County. He was employed by

Defendant as a salaried environmental specialist within the three (3) years preceding the

filing of the Original Complaint.

       10.    At all times material herein, Plaintiff and those similarly situated have been

entitled to the rights, protection and benefits provided under the FLSA and the AMWA.

       11 .   Defendant is an Arkansas for-profit corporation having a registered agent

for service of process of Debra Brown Woosley, 13715 West Markham, Little Rock,

Arkansas 72211.

       12.    Defendant is an "employer" within the meanings set forth in the FLSA and

the AMWA, and was, at all times relevant to the allegations in this Complaint, Plaintiff's

employer, as well as the employer of the members of the collective.

       13.     During each of the three years preceding the filing of this Complaint,

Defendant employed at least four individuals who were engaged in interstate commerce

or in the production of goods for interstate commerce, or had employees handling, selling,

or otherwise working on goods or materials that have been moved in or produced by any

person.

       14.     Defendant has, and has had at all relevant times, annual gross volume of

sales made or business done of not less than $500,000.00 (exclusive of excise taxes at

the retail level that are separately stated).

                               IV.     FACTUAL ALLEGATIONS

       15.     Plaintiff repeats and re-alleges all the preceding paragraphs of this

Complaint as if fully set forth in this section.


                                             Page 3 of 12
                     Chris Pressler, et al. v. Environmental Services Company, Inc.
                              U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_
                               Original Complaint - Collective Action
         Case 4:19-cv-00007-BSM Document 1 Filed 01/03/19 Page 4 of 12




        16.   Defendant is in the business of providing environmental assessments and

consulting, air testing and other related environmental field services for its customers.

        17.   During part of the three (3) years prior to the filing of this lawsuit, Plaintiff

worked for Defendant as a salaried environmental specialist.

        18.   As an environmental specialist, Plaintiff's primary duties included, but were

not limited to, performing air testing, water sampling and other related environmental site

assessments including laboratory work. Other field technicians and similar positions for

Defendant perform related if not almost the same job duties as Plaintiff but have varying

job titles.

        19.   During his employment as an environmental specialist for Defendant,

Plaintiff and all other field technicians and similar positions were misclassified by

Defendant as exempt from overtime wages and paid a salary.

        20.   Plaintiff almost always worked in excess of forty (40) hours per week

throughout his tenure with Defendant.

        21.   More specifically, Plaintiff regularly worked in excess of 45 hours per week

for Defendant. Other field technicians and similar positions worked similar hours in excess

of forty (40) per week.

        22.   Defendant did not pay Plaintiff or other field technicians and similar

positions any overtime compensation for hours worked in excess of forty (40) per week.

        23.   Defendant failed to keep records of Plaintiff's hours worked or other field

technicians and similar positions' hours worked.

        24.   Plaintiff never agreed that his salary would be sufficient to cover all hours

worked.
                                            Page4of 12
                    Chris Pressler, et al. v. Environmental Services Company, Inc.
                             U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_
                              Original Complaint - Collective Action
        Case 4:19-cv-00007-BSM Document 1 Filed 01/03/19 Page 5 of 12




       25.    Upon commencement of work at Defendant, Plaintiff did not sign any

contract of employment setting forth his hours or wages. His annual compensation was

not less than $455.00 per week nor more than $100,000.00 per year.

       26.    Plaintiff and other field technicians and similar positions were and are

entitled to one and one-half (1.5) times their regular rate of pay for all hours worked in

excess offorty (40) in a week.

       27.    In performing services for Defendant, Plaintiff was not required to utilize any

professional education relevant to his job duties.

       28.    During the course of his employment, Plaintiff did not manage the enterprise

or a customarily recognized subdivision of the enterprise.

       29.    Plaintiff did not select any employees for hire nor did he provide any training

for any employee. Plaintiff had no ability to hire and fire any employee.

       30.    Plaintiff did not have any control of or authority over any employee's rate of

pay or working hours.

       31.    Plaintiff did not maintain or prepare production reports or sales records for

use in supervision or control of the business.             Similarly, Plaintiff did not have any

responsibility for planning or controlling budgets.

       32.    Defendant knew, or showed reckless disregard for whether, the way it paid

Plaintiff and field technicians and other similar positions violated the FLSA.

                    V.    REPRESENTATIVE ACTION ALLEGATIONS

       33.    Plaintiff repeats and re-alleges all previous paragraphs of this Complaint as

though fully set forth herein.


                                            Page 5 of 12
                    Chris Pressler, et al. v. Environmental Services Company, Inc.
                             U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_
                              Original Complaint - Collective Action
        Case 4:19-cv-00007-BSM Document 1 Filed 01/03/19 Page 6 of 12




       34.    At all relevant times, Plaintiff and all others similarly situated have been

entitled to the rights, protections and benefits provided by the FLSA and the AMW A.

       35.    Plaintiff brings his claims for relief for violation of the FLSA as a collective

action pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b).

       36.    Plaintiff brings his FLSA claims on behalf of himself and other field

technicians and similar positions who were paid a salary instead of an hourly wage by

Defendant at any time within the applicable statute of limitations period, who are entitled

to payment of the following types of damages:

       A.     A lawful minimum wage for all hours worked; and

       B.     Liquidated damages and attorneys' fees and costs.

       37.    In conformity with the requirements of FLSA Section 16(b), Plaintiff has

attached hereto as Exhibit "A" his written Consent to Join this lawsuit.

       38.    The relevant time period dates back three years from the date on which

Plaintiff's Original Complaint - Collective Action was filed herein and continues forward

through the date of judgment pursuant to 29 U.S.C. § 255(a).

       39.    The members of the proposed FLSA Collective are similarly situated in that

they share these traits:

       A.     Defendant's uniform failure to compensate employees pursuant to the

requirements of the FLSA; and

       B.     Defendant's failure to pay members of the collective all overtime

compensation in violation of the FLSA, 29 U.S.C. § 201 et seq.

       40.    Plaintiff is unable to state the exact number of the potential members of the

FLSA Collective but believes that the group exceeds 15 persons.
                                            Page 6 of 12
                    Chris Pressler, et al. v. Environmental Services Company, Inc.
                             U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_
                              Original Complaint - Collective Action
        Case 4:19-cv-00007-BSM Document 1 Filed 01/03/19 Page 7 of 12




       41.    Most employed Americans are fully reliant on email and text messages, and

generally use them far more often than traditional U.S. Mail.

       42.    Defendant can readily identify the members of the Section 16(b) Collective.

The names and physical addresses, email addresses and phone numbers of the FLSA

collective action plaintiffs are available from Defendant, and a Court-approved Notice

should be provided to the them via text message and first class mail, or email, to their last

known physical and electronic mailing addresses and cell phone numbers as soon as

possible, together with documents and information descriptive of Plaintiff's FLSA claim.

       43.    At all relevant times, Defendant directly hired members of the Collective

Action, paid them wages, controlled their work schedules, duties, protocols, applications,

assignments and employment conditions and kept at least some records regarding their

employment.

       44.    At all relevant times, each member of the Collective Action regularly

engaged in interstate commerce or handled, sold, or otherwise worked with goods or

materials that had been moved in or produced for interstate commerce.

                         VI.     FIRST CLAIM FOR RELIEF
                        (Individual Claim for Violation of FLSA)

       45.    Plaintiff repeats and re-alleges all the preceding paragraphs of this

Complaint as if fully incorporated herein.

       46.    29 U.S.C. § 207 requires employers to pay employees one and one-half

(1.5) times the employee's regular rate for all hours that the employee works in excess of

forty (40) per week. 29 U.S.C.S. § 207 (LEXIS 2013).



                                               Page 7 of 12
                    Chris Pressler, et al. v. Environmental Services Company, Inc.
                              U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_
                               Original Complaint - Collective Action
         Case 4:19-cv-00007-BSM Document 1 Filed 01/03/19 Page 8 of 12




        47.   Defendant intentionally misclassified Plaintiff as exempt from overtime

compensation.

        48.   Defendant failed to pay Plaintiff a lawful minimum wage for all hours up to

forty (4) per week and one and one-half (1.5) times his regular rate for all hours worked

over forty (40) hours per week, despite his entitlement thereto.

        49.   Defendant's conduct and practice, as described above, has been and is

willful, intentional, unreasonable, arbitrary and in bad faith.

        50.   By reason of the unlawful acts alleged herein, Defendant is liable to Plaintiff

for, and Plaintiff seeks, unpaid overtime wages, liquidated damages, pre-judgment

interest, civil penalties and costs, including reasonable attorney's fees as provided by the

FLSA.

        51.   Alternatively, should the Court find that Defendant acted in good faith in

failing to pay Plaintiff as provided by the FLSA, Plaintiff is entitled to an award of

prejudgment interest at the applicable legal rate.

                          VII.  SECOND CLAIM FOR RELIEF
                    (Collective Action Claim for Violation of FLSA)

        52.   Plaintiff repeats and re-alleges all previous paragraphs of this Complaint as

though fully incorporated herein.

        53.   Plaintiff bring this collective action on behalf of all other field technicians and

similar positions employed by Defendant to recover monetary damages owed by

Defendant to Plaintiff and members of the collective for all the overtime compensation for

all the hours they worked in excess of forty (40) each week.



                                                Page 8 of 12
                     Chris Pressler, et al. v. Environmental Services Company, Inc.
                               U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_
                                Original Complaint - Collective Action
        Case 4:19-cv-00007-BSM Document 1 Filed 01/03/19 Page 9 of 12




       54.    Plaintiff brings this action on behalf of himself and all other similarly situated

employees, former and present, who were and/or are affected by Defendant's willful and

intentional violation of the FLSA.

       55.    Defendant intentionally misclassified Plaintiff and other field technicians and

similar positions as exempt from overtime compensation.

       56.    Like Plaintiff, these field technicians and other similar positions regularly

worked more than forty (40) hours in a week.

       57.    Defendant failed to pay Plaintiff and all those similarly situated a lawful

minimum wage for all hours up to forty (40) per week and one and one-half (1.5) times

their regular rate for all hours worked over forty (40) hours per week, despite their

entitlement thereto. Because these employees are similarly situated to Plaintiff, and are

owed overtime for the same reasons, the opt-in collective is properly defined as follows:

     All field technicians and other similar positions within the past three years.

       58.    Defendant's conduct and practice, as described above, is and has been at

all times relevant hereto, willful, intentional, unreasonable, arbitrary and in bad faith.

       59.    By reason of the unlawful acts alleged herein, Defendant is liable to Plaintiff

and all field technicians and other similar positions employed by Defendant, and they

seek, unpaid overtime wages, liquidated damages, pre-judgment interest, civil penalties

and costs, including reasonable attorney's fees as provided by the FLSA.

       60.    Alternatively, should the Court find that Defendant acted in good faith in

failing to pay Plaintiff and all other field technicians and other similar positions employed

by Defendant as provided by the FLSA, Plaintiff and all field technicians and other similar

positions are entitled to an award of prejudgment interest at the applicable legal rate.
                                            Page 9 of 12
                    Chris Pressler, et al. v. Environmental Services Company, Inc.
                             U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_
                              Original Complaint - Collective Action
       Case 4:19-cv-00007-BSM Document 1 Filed 01/03/19 Page 10 of 12




                           VIII. THIRD CLAIM FOR RELIEF
                      (Individual Claim for Violation of the AMWA)

       61.    Plaintiff repeats and re-alleges all previous paragraphs of this Complaint as

though fully incorporated in this section.

       62.    Plaintiff asserts this claim for damages and declaratory relief pursuant to

theAMWA.

       63.    At all relevant times, Defendant was Plaintiff's "employer" within the

meaning of the AMWA.

       64.    Arkansas Code Annotated§§ 11-4-210 and 211 require employers to pay

all employees a minimum wage for all hours worked up to forty (40) in one week and to

pay one and one-half (1.5) times regular wages for all hours worked over forty (40) hours

in a week, unless an employee meets the exemption requirements of 29 U.S.C. § 213

and accompanying Department of Labor regulations.

       65.    At all times relevant to this Complaint, Defendant intentionally misclassified

Plaintiff as exempt from the overtime requirements of the AMWA.

       66.    Despite the entitlement of Plaintiff to minimum wage and overtime payments

under the AMWA, Defendant failed to pay Plaintiff a lawful minimum wage and an

overtime rate of one and one-half (1.5) times his regular rate of pay for all hours worked

over forty (40) in each one-week period.

       67.    Defendant's conduct and practices, as described above, were willful,

intentional, unreasonable, arbitrary and in bad faith.

       68.    By reason of the unlawful acts alleged herein, Defendant is liable to Plaintiff

for monetary damages, liquidated damages, costs, and a reasonable attorney's fee

                                            Page 10 of 12
                    Chris Pressler, et al. v. Environmental Services Company, Inc.
                              U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_
                               Original Complaint - Collective Action
       Case 4:19-cv-00007-BSM Document 1 Filed 01/03/19 Page 11 of 12




provided by the AMWA for all violations which occurred within the three (3) years prior to

the filing of this Complaint, plus periods of equitable tolling.

       69.    Alternatively, should the Court find that Defendant acted in good faith in

failing to pay Plaintiff as provided by the AMWA, Plaintiff is entitled to an award of

prejudgment interest at the applicable legal rate.

                              IX.      PRAYER FOR RELIEF

       WHEREFORE, premises considered, Plaintiff Chris Pressler respectfully prays

that Defendant be summoned to appear and to answer herein as follows:

       A.     That Defendant be summoned to appear and answer herein;

       B.     That Defendant be required to account to Plaintiff, the collective members,

and the Court for all of the hours worked by Plaintiff and the collective members and all

monies paid to them;

       C.     A declaratory judgment that Defendant's practices alleged herein violate the

FLSA and attendant regulations at 29 C.F.R. § 516 et seq.;

       D.     A declaratory judgment that Defendant's practices alleged herein violate the

AMWA and the related regulations;

       E.     Certification of, and proper notice to, together with an opportunity to

participate in the litigation, all qualifying current and former employees;

       F.     Judgment for damages for all unpaid minimum wage and overtime

compensation under the FLSA and attendant regulations at 29 C.F.R. §516 et seq.;

       G.     Judgment for damages for all unpaid minimum wage and overtime

compensation under the AMWA and the related regulations;


                                                Page 11 of 12
                     Chris Pressler, et al. v. Environmental Services Company, Inc.
                               U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_
                                Original Complaint - Collective Action
          Case 4:19-cv-00007-BSM Document 1 Filed 01/03/19 Page 12 of 12




       H.      Judgment for liquidated damages pursuant to the FLSA and attendant

regulations at 29 C.F.R. §516 et seq., in an amount equal to all unpaid overtime

compensation owed to Plaintiff and members of the collective during the applicable

statutory period;

       I.      Judgment for liquidated damages pursuant to the AMWA and the relating

regulations;

       J.      An order directing Defendant to pay Plaintiff and members of the collective

prejudgment interest, reasonable attorney's fees and all costs connected with this action;

and

      K.       Such other and further relief as this Court may deem necessary, just and

proper.

                                                       Respectfully submitted,

                                                       CHRIS PRESSLER, Individually and
                                                       on behalf of All Others Similarly
                                                       Situated, PLAINTIFF

                                                       SANFORD LAW FIRM, PLLC
                                                       One Financial Center
                                                       650 South Shackleford Road, Suite 411
                                                       Little Rock, Arkansas 72211
                                                       Telephone: 501) 221-0088
                                                       Facsimile: (888) 787-2040
                                                             (._re= V
                                                       Christopher Burks
                                                       Ark. Bar No. 2010207
                                                              sanford    irm.com




                                               Page 12 of12
                    Chris Pressler, et al. v. Environmental Services Company, Inc.
                              U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_
                               Original Complaint - Collective Action
